
	
		III
		111th CONGRESS
		2d Session
		S. RES. 388
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 20, 2010
			Ms. Stabenow submitted
			 the following resolution; which was referred to the
			 Committee on
			 Finance
		
		RESOLUTION
		Expressing the sense of the Senate
		  regarding unfair and discriminatory measures of the Government of Japan in
		  failing to apply the Eco-Friendly Vehicle Purchase Program to vehicles made by
		  United States automakers.
	
	
		Whereas
			 the Consumer Assistance to Recycle and Save Act of 2009 (49 U.S.C. 32901 note)
			 established the CARS Program to jumpstart automobile sales and increase fuel
			 efficiency nationwide by providing incentives to purchase new fuel efficient
			 automobiles;
		Whereas, on August 25, 2009, a total of
			 677,842 new vehicles had been purchased through the CARS Program;
		Whereas
			 according to the United States Department of Transportation, over 319,000
			 Japanese made automobiles were purchased through the CARS Program;
		Whereas
			 the CARS Program was open to automobiles manufactured in countries other than
			 the United States, the rebate associated with the current and planned extension
			 of the Eco-Friendly Vehicle Purchase Program in Japan does not apply to
			 automobiles made by United States automobile manufacturers; and
		Whereas
			 the Senate finds that by maintaining and extending the Eco-Friendly Vehicle
			 Purchase Program, the Government of Japan is engaging in unfair and
			 discriminatory measures contrary to Japan's obligations under the agreements of
			 the World Trade Organization Agreement: Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that—
			(1)the President should direct the United
			 States Trade Representative to continue to negotiate with the Government of
			 Japan to eliminate the unfair and discriminatory measures relating to Japan's
			 Eco-Friendly Vehicle Purchase Program; and
			(2)if the United States Trade Representative
			 is not able to obtain a satisfactory agreement with the Government of Japan,
			 the United States Trade Representative shall initiate consultations under the
			 framework of the World Trade Organization.
			
